     Case 2:20-cv-10665-DDP-JPR Document 1 Filed 11/23/20 Page 1 of 7 Page ID #:1



     NICOLA T. HANNA
1    United States Attorney
     BRANDON D. FOX
2    Assistant United States Attorney
     Chief, Criminal Division
3    STEVEN R. WELK
     Assistant United States Attorney
4    Chief, Asset Forfeiture Section
     KATHARINE SCHONBACHLER (Cal. Bar No. 222875)
5    Assistant United States Attorney
6    Asset Forfeiture Section
        312 North Spring Street, 14th Floor
7       Los Angeles, California 90012
        Telephone: (213) 894-3172
8       Facsimile: (213) 894-0142
9       E-mail: Katie.Schonbachler@usdoj.gov

10   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
11                             UNITED STATES DISTRICT COURT
12                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
13                                     WESTERN DIVISION
14   UNITED STATES OF AMERICA,                      NO. CV 20-10665
15                Plaintiff,                        VERIFIED COMPLAINT FOR
16                                                  FORFEITURE
                         v.
                                                    19 U.S.C. §§ 1526(e) and 1595a(c)(2)(C)
17   177 CARTONS OF ELECTRONIC
     TABLETS,                                       [C.B.P.]
18
19                Defendant.
20
21
22           Plaintiff United States of America brings this claim against the defendant 177
23   Cartons of Electronic Tablets, and alleges as follows:
24                                JURISDICTION AND VENUE
25           1.    The government brings this in rem forfeiture action pursuant to 19 U.S.C.
26   §§ 1526(e) and 1595a(c)(2)(C).
27           2.    This court has jurisdiction over the matter under 28 U.S.C. §§ 1345 and
28   1355.
     Case 2:20-cv-10665-DDP-JPR Document 1 Filed 11/23/20 Page 2 of 7 Page ID #:2




1          3.       Venue lies in this district pursuant to 28 U.S.C § 1395.
2                                    PERSONS AND ENTITIES
3          4.       The plaintiff in this action is the United States of America.
4          5.       The defendant in this action is 177 Cartons of Electronic Tablets (the
5    “defendant”), which consists of 5,027 pieces and was contained within the shipment

6    presented for entry into the United States of America at the Los Angeles/Long Beach
     Port of Entry (“LA/LB Seaport”) on or about July 11, 2016 as Entry Number
7
     435228146.
8
           6.       The defendant was seized on or about August 26, 2016, by the United States
9
     Customs and Border Protection (“CBP”) and is currently in the custody of CBP in this
10
     District, where it will remain subject to this Court's jurisdiction during the pendency of
11
     this action.
12
           7.       The interests of OK Tunes Communication Co., LTD., B&I Traders,
13
     California Cartage Company, LLC, Bluetooth SIG, Inc., and Universal Serial Bus
14   Implementers Forum, Inc. may be adversely affected by these proceedings.
15                          EVIDENCE SUPPORTING FORFEITURE
16         8.       On or about July 11, 2016, the shipment that contained the defendant
17   arrived via ship at the LA/LB Seaport from Shenzhen, China in container number
18   OOLU7502292. The entry documents for Entry Number 435228146 identified OK
19   Tunes Communication Co., LTD. (“OK Tunes”) as the shipper, B&I Traders (“B&I”) as
20   the shipment’s importer and ultimate consignee, Globe Trade Services, Inc. (“Globe
21   Trade”) as the bonded carrier, Carolina Trucking, Inc. as the trucker, FCC Logistics, Inc.
22   (“FCC Logistics”) as the freight forwarder, and California Cartage Company, LLC
23   (“California Cartage”) as the lienholder. The merchandise was manifested as 405
24   cartons of tablets.
25         9.       On or about July 8, 2016, CBP’s In-Bond Enforcement Team selected the
26   in-bond 1 shipment containing the defendant for examination. On July 22, 2016, CBP
27         1In-bond entry for transportation and exportation is classified as a shipment that is
28   imported through a United States port of entry and then transported and exported by a
     bonded carrier to a foreign port of entry, such as Mexico in the instant matter.
                                                   2
     Case 2:20-cv-10665-DDP-JPR Document 1 Filed 11/23/20 Page 3 of 7 Page ID #:3




1    conducted an examination of the tablets, some of which, when powered on, revealed a
2    design mark under the “Settings” display nearly identical to a registered trademark
3    owned by Bluetooth SIG, Inc. (“Bluetooth”). The packaging for some of the tablets also
4    contained a design mark nearly identical to a registered trademark owned by Universal
5    Serial Bus Implementers Forum, Inc. (“USB”). Both marks on the defendant are
6    depicted below:
7
8
9
10
11
12
13
14
15
16
17         10.   On July 25, 2016, CBP contacted FCC Logistics for assistance in obtaining
18   copies of licensing agreements or letters for authorized use of the Bluetooth and USB
19   trademarks found on some of the tablets.
20         11.   On August 1, 2016, CBP contacted Globe Trade for assistance in obtaining
21   copies of licensing agreements or letters for authorized use of the Bluetooth and USB

22   trademarks found on some the tablets.
           12.   On August 5, 2016, Solomon Ho of E-Vision, Inc., emailed CBP Import
23
     Specialist Artemio “Art” Perez indicating he was assisting FCC Logistics in obtaining
24
     the requested documents. On August 10, 2016, Mr. Ho provided a one-page Bluetooth
25
     “Qualified Design Listing” document dated February 25, 2014 for the company “RDA
26
     Microelectronics, Inc.” for a “controller subsystem,” model number RDA5991. Mr.
27
     Perez responded to Mr. Ho in a follow-up email on August 10, 2016, that RDA
28
                                                 3
     Case 2:20-cv-10665-DDP-JPR Document 1 Filed 11/23/20 Page 4 of 7 Page ID #:4




1    Microelectronics Inc. did not appear to be a party with respect to, nor in any way
2    connected to, any part of the shipment involving the defendant. Mr. Ho did not provide
3    copies of any licensing agreements or letters of authorization permitting use of the
4    respective Bluetooth and USB trademarks on the tablets.
5          13.    Based upon its examination of the defendant, CBP determined that the
6    defendant violated United States trademarks belonging to Bluetooth and USB. The
7    violated Bluetooth trademark was registered with the United States Patent and
8    Trademark Office (“USPTO”) on December 21, 2004, on the Principal Register as
9    Registration Number 2911905 (the “Bluetooth Trademark”) for the “Bluetooth and B
10   Design Mark.” In addition, the Bluetooth Trademark was registered with CBP as CBP
11   Recordation Number TMK 06-00538 through March 21, 2025. The Bluetooth
12   Trademark is used on products including communications by computer terminals and
13   computer aided transmission of messages and images, among other things. The
14   Bluetooth Trademark constitutes prima facie evidence of trademark registrant
15   Bluetooth’s exclusive right to use the Bluetooth Trademark. The Bluetooth Trademark
16   is depicted below:
17
18
19
20
21
22         14.    The violated USB trademark was registered with the USPTO on May 9,
23   2006, on the Principal Register as Registration Number 3090935 (the “USB
24   Trademark”) for the “Certified Hi-Speed USB” logo. In addition, the USB trademark
25   was registered with CBP as CBP Recordation Number TMK 12-00355 through August
26   9, 2026. The USB Trademark is used on products including computers and computer
27   hardware, among other things. The USB Trademark constitutes prima facie evidence of
28
                                                 4
     Case 2:20-cv-10665-DDP-JPR Document 1 Filed 11/23/20 Page 5 of 7 Page ID #:5




1    trademark registrant USB’s exclusive right to use the USB Trademark. The USB
2    Trademark is depicted below:
3
4
5
6
7
8
9          15.    Consequently, CBP determined that the 177 cartons of tablets named as the
10   defendant in this lawsuit contained counterfeit marks as the tablets, including their
11   packaging, were substantially indistinguishable from the trademarks owned by Bluetooth
12   and USB, registered with the USPTO, and recorded with CBP. The remaining 228
13   cartons of tablets (out of the 405 cartons of tablets within the shipment) did not appear to
14   contain counterfeit marks and were released on or about August 2, 2016.
15         16.    On or about August 26, 2016, CBP formally seized the defendant pursuant
16   to 19 U.S.C. § 1526(e) and 19 C.F.R. § 133.21 for trademark infringement.
17                                 FIRST CLAIM FOR RELIEF
18         17.    Based on the above, plaintiff alleges that the defendant is merchandise
19   containing the infringing marks in violation of 15 U.S.C. § 1124 (prohibiting importation
20   of goods which copy or simulate a registered trademark). The defendant is therefore
21   subject to forfeiture pursuant to 19 U.S.C. § 1526(e).
22                               SECOND CLAIM FOR RELIEF
23         18.    Based on the above, plaintiff alleges that the defendant bears counterfeit or
24   infringing marks within the meaning of 15 U.S.C. § 1127 (a spurious mark which is
25   identical with or substantially indistinguishable from a registered trademark) and is
26   merchandise introduced or attempted to be introduced into the United States contrary to
27   15 U.S.C. § 1124 (prohibiting importation of goods which copy or simulate a registered
28
                                                  5
     Case 2:20-cv-10665-DDP-JPR Document 1 Filed 11/23/20 Page 6 of 7 Page ID #:6




1    trademark). The defendant is therefore subject to forfeiture pursuant to 19 U.S.C.
2    § 1595a(c)(2)(C).
3          WHEREFORE, plaintiff United States of America prays:
4          (a)    that due process issue to enforce the forfeiture of the defendant;
5          (b)    that due notice be given to all interested parties to appear and show cause
6    why forfeiture should not be decreed;
7          (c)    that this Court decree forfeiture of the defendant to the United States of

8    America for disposition according to law; and
           (d)    for such other and further relief as this Court may deem just and proper,
9
     together with the costs and disbursements of this action.
10
     DATED: November 23, 2020                      NICOLA T. HANNA
11                                                 United States Attorney
12                                                 BRANDON D. FOX
                                                   Assistant United States Attorney
13                                                 Chief, Criminal Division
                                                   STEVEN R. WELK
14                                                 Assistant United States Attorney
                                                   Chief, Asset Forfeiture Section
15
16                                                  /s/ Katharine Schonbachler
                                                   KATHARINE SCHONBACHLER
17                                                 Assistant United States Attorney

18                                                 Attorneys for Plaintiff
                                                   UNITED STATES OF AMERICA
19
20
21
22
23
24
25
26
27
28
                                                  6
Case 2:20-cv-10665-DDP-JPR Document 1 Filed 11/23/20 Page 7 of 7 Page ID #:7
